DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/835,604 filed on 03/31/2020. Claims 1-5 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2019-086755, filed on 04/26/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai et al. (US 2019/0072179 A1)(hereinafter “Pai”).

Regarding claim 1, Pai discloses a manual release mechanism (e.g. 20, fig. 1) for a vehicle parking lock device, the parking lock device including: 
a gear (e.g. 10) mechanically coupled to a driving wheel (not shown in figure); 
a meshing tooth (e.g. the tool of the parking pawl 12) capable of meshing with the gear; and 
an actuator (e.g. 14) is capable of switching between a parking lock state where the meshing tooth and the gear are in mesh and a non-parking lock state where the meshing tooth and the gear are out of mesh (see para 17),
 the parking lock device  being configured to be manually operated by a driver to switch between the parking lock state and the non-parking lock state through the actuator (see para 19), 
the manual release mechanism (e. g. 20) comprising: 
an outer lever (e.g. 32, fig. 2) is capable of to be turned by manual operation of the driver to switch an activation state of the parking lock device; 
an elastic member (e.g. 34) of which one end is mounted on the outer lever; and 
a retaining member (e.g. see the annotated figure A below)  on which the other end of the elastic member is mounted and which is capable of retaining the outer lever in a turning position (see para 22) through the elastic member, 

Regarding claim 2, Pai discloses the manual release mechanism according to claim 1, wherein: 
the outer lever (e.g. 32) is provided in an elongated shape and is capable of turning around a turning center portion (e.g. see the annotated figure A below); the outer lever includes  a lever part (e.g. see the annotated figure A below) that is manually operated by the driver and a hook part (e.g. see the annotated figure A below) on which the one end of the elastic member is mounted, with the turning center portion of the outer lever is provided at a predetermined position in the outer lever in a longitudinal direction of the outer lever is  located on a border between the lever part and the hook part ; and the outer lever is provided such that an angle formed by intersection of a first straight line (e.g. L1, see the annotated figure below)  and a second straight line (e.g. L2 see the annotated figure below) ,  is larger than 90 degrees , the first straight line being parallel TSN201812178US0018to a longitudinal direction of the lever part and passes through a center of the turning center portion and the second straight line being parallel to a longitudinal direction of the hook part and passes through the center of the turning center portion. 

    PNG
    media_image1.png
    537
    738
    media_image1.png
    Greyscale

                                               Figure A: Annotated figure 2 of Pai
Regarding claim 3, Pai discloses the manual release mechanism (fig. 1) according to claim 2, further comprising a shaft (e.g. see the annotated figure A) interposed between the actuator (e.g. 14) and the meshing tooth, wherein the turning center portion is mechanically coupled to the shaft.
Regarding claim 4 and 5 Pai discloses the manual release mechanism according to claim 2, wherein the hook part is provided so as to be located above the turning center portion of the outer lever in a vertical direction (e.g. L2, see the annotated fig. A) in a state of the manual release mechanism being installed in a vehicle; 


                                                               Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Tateno et al.  (US 20180141525 A1) teaches a mechanical release device for a parking lock mechanism includes an operating lever, a cable and an idle motion mechanism. The idle motion mechanism includes a body portion, a lever provide on the body portion, a helical compression spring, and a contact portion provided on the shaft. The cable is coupled to the lever.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655